Citation Nr: 1532285	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-21 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for inner ear problems.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1971 to February 1973.

These claims are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the Veteran's claims is under the Pittsburgh, Pennsylvania RO.    

The Veteran testified at a Videoconference hearing before the undersigned Acting Veterans Law Judge in September 2012.  A transcript of this hearing was prepared and associated with the claims file.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's service connection claims for tinnitus and inner ear problems.  

The Veteran testified that he first experienced tinnitus in-service during basic training.  He also noted that he first had his ears drained at Fort Dix, New Jersey.  Additionally, he stated that he noticed drainage throughout service, which became progressively worse.  The Veteran reported that VA scheduled a VA examination for his ears problems in October 2012.  The Veteran also reported that he had an MRI performed by his private physician at Wynn Medical Park in West Virginia.  

The Board notes that a remand is necessary to obtain any outstanding VA and private treatment records.  The Veteran was receiving ongoing treatment at a VA medical facility for ear conditions.  The claims file only contains VA treatment records through January 2012.  Additionally, at the hearing, the Veteran reported that he underwent a MRI by his doctor in West Virginia at Wynn Medical Park, and had a VA audiological examination scheduled for October 2012; however, the MRI and VA examination reports are not of record.  Because it appears that there may be outstanding private and VA medical records that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should obtain any of the Veteran's outstanding VA treatment records from January 2012 to the present.  Additionally, the Board is interested in obtaining an October 2012 audiology VA examination report.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2) The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed tinnitus and ear condition, to include Wynn Medical Park records.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3) When the development requested has been completed, review the evidence and conduct any additional development which is deemed necessary.

4) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  The RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

